Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see page 5, line 24 through page 7, line 2, filed 25 April 2020, with respect to claims 1, 5-10 and 14-18 have been fully considered and are persuasive.  The rejection of claims 1, 5-10 and 14-18 under 35 U.S.C. 103 as being unpatentable over WO 2019017994 (hereafter WO ‘994) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 25 April 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 5-10 and 14-18 under 35 U.S.C. 103 as being unpatentable over WO 2019017994 (hereafter WO ‘994) has been withdrawn in view of Applicants’ Amendment.

Citation of pertinent prior art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	EP 3 886 202 in Figures 2, 3 and 5 discloses a battery system (100) comprising a stack comprising a plurality of battery cells (101….1012); fluid springs (30a, 30b); and fluid pressure adjusting means (12,). The fluid springs (30a, 30b) are positioned between a first and a second end plate (40a, 40b), and are configured for exerting a pressure on the battery cells. At least one of the fluid springs comprises an elastic device, the elastic device having a predefined Young's modulus. The fluid pressure adjusting means (12) is connected to one or more fluid springs (30a, 30b) comprising an elastic device is configured to generate an underpressure in the fluid within the connected fluid springs (30a, 30b). Also, the battery system allows for avoiding or minimizing the risk of spill-over of a thermal runaway between different cells of the battery system. The present invention also refers to method for operating the battery system.

Allowable Subject Matter
6.	Claims 1, 5-10 and 14-18 are allowed over the prior art references of record.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10 have each been amended to recite a lithium-ion battery cell having one or more pressure homogenizing medium layers, comprising “…a first pressure homogenizing medium layer and a second pressure homogenizing medium layer displaced adjacent to the first plane jig and the one or more lithium ion pouches, wherein the first pressure homogenizing medium layer and second pressure homogenizing medium layers are separate layers; 
a third pressure homogenizing medium layer and a fourth pressure homogenizing medium layer displaced adjacent to the second plane jig and the one or more lithium ion pouches, wherein the third pressure homogenizing medium layer and fourth pressure homogenizing medium layers are separate layers”, which, in combination with the remainder of the claims, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 5-9 are allowable because of their dependency upon claim 1; and, claims 14-18 are allowable because of their dependency upon claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729